Citation Nr: 0810492	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  03-15 196A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, 
Attorney at law


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969 and from August 1990 to September 1991.   He 
is the recipient of the Combat Infantryman Badge.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in July 2002 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans. Louisiana.

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge, in March 2006.  A transcript 
of the hearing is associated with the claims file.  

In a May 2006 Joint Motion for Remand, which was granted by 
Order of the Court in June 2006, the parties (the Secretary 
of VA and the veteran) determined that a remand was warranted 
in order to afford the veteran another VA examination and 
obtain an opinion as to the etiology of his hypertension.  In 
accordance with that determination, the Board remanded the 
appeal to the RO in November 2006 so that another VA 
examination could be scheduled.  

The Board observes that the veteran has also filed claims for 
service connection for hypertension, as secondary to his 
service-connected post-traumatic stress disorder (PTSD) and 
diabetes mellitus type II.  In November 2007, the RO denied 
service connection for hypertension on a secondary basis.  
However, the veteran has not appealed this decision, and, as 
the original service connection claim did not raise these 
arguments, the Board herein limits its discussion to the 
issue of service connection for hypertension on a presumptive 
and/or direct basis. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he has had hypertension since 
military service, and thus, that service connection is 
warranted for hypertension.  The Board determines that 
another remand is required for compliance with the Board's 
November 2006 remand.  

In the November 2006 remand, the Board, in accordance with 
the May 2006 joint remand, indicated that the veteran was to 
be provided another VA examination to determine the nature 
and etiology of his hypertension.  In May 2007, such 
examination occurred.  However, the examiner did not provide 
an opinion as to the etiology of the veteran's hypertension.  
Thereafter, the RO specifically requested a nexus opinion 
based on the entire claims file, to include copies of the May 
2007 VA examination and the Board's November 2006 remand.  In 
October 2007, the VA examiner responded that he had reviewed 
the veteran's service medical records and found one elevated 
blood pressure that, when rechecked, was in the normal range.  
He concluded by saying that he found no evidence of sustained 
elevated blood pressure in the veteran's service medical 
records.  Although the Board recognizes the implication of 
these statements, to draw a medical conclusion based on its 
own interpretation of them is beyond the Board's purview.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the 
Board is prohibited from exercising its own independent 
judgment to resolve medical questions).

The United States Court of Appeals for Veterans Claims 
(Court) has held "that a remand by this Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
a right to compliance with the remand orders."  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  Consequently, the 
Board again finds it necessary to remand this claim to obtain 
a VA opinion that is in compliance with its November 2006 
remand orders. 

Based on the foregoing, the case is REMANDED for the 
following action:

1.	A VA opinion with regard to the 
etiology of the veteran's hypertension 
should be obtained.  The claims file, 
to include a copy of this remand, 
should be forwarded to the examiner for 
review, and the report should reflect 
that such review occurred.  Upon review 
of the entire record as relevant to the 
veteran's hypertension, the examiner 
should answer the following question:
    
Is it at least as likely as not (50% or 
greater probability) that the veteran's 
hypertension was incurred in or 
aggravated by his active duty military 
service?

The term "as likely as not" does not 
mean merely within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation or 
aggravation as it is to find against 
it.

A rationale for any opinion advanced 
should be provided.  If an opinion 
cannot be formed without resorting to 
mere speculation, the examiner should 
so state and provide a reason for such 
conclusion.

2.	After completing the above action and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
service connection claim should be 
readjudicated, to include all evidence 
received since the November 2007 
supplemental statement of the case.  
The veteran and his attorney should 
then be issued another supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



